Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the claims
Claims 1, and 9-29 are pending and claims 1 and 23-29 are examined on merits in this office action. See office action of 11/27/2019 for the withdrawal of claims 9-22 from consideration as being directed to non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jun et al (CN101812121B).
In regards to claims 1 and 23-27, Jun discloses protein extraction solution comprising 8g of NaCl, 0.2g KCl, 1.44g of Na2HPO4, 0.24g of KH2PO4 and 2g of SDS per liter (Abstract). That is the solution comprises a surfactant and a plurality of buffering salt. The grams of the compound in 1 liter solution, provides a solution comprising 0.2% SDS and 0.988% total of plurality of buffering salts (0.8% NaCl +0.02% KCl +0.144% Na2HPO4 + 0.024% KH2PO4).
Jun does not disclose the concentration as claimed in claim 1 but however, since Jun discloses extraction solution having 0.8% NaCl and 0.2% SDS, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution, as for example, 10X, 15X or 20X concentrated solution for convenience in essay performance. For a concentrated solution, as for example, 10X, 15X or 20X concentrated solution, one would prepare a solution comprising 9.88% of buffering salt and 2% SDS (for 10X), 14.82% of plurality of buffering salt and 3% SDS (for 15X) or 19.76% of plurality of buffering salt and 4% SDS (for 20X). Therefore, various concentrated solution of the extraction solutions would make the instant concentrate obvious in view of Jun. One of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts and surfactants for optimization of the extraction solution. Various concentrated solution of the extraction solutions with some variations in the percentages for optimization would make the instant concentrate obvious in view of Jun. Moreover, one of ordinary skilled in the art can easily envisage various concentrations for optimization and for expanding the extraction solution for extraction of various proteins. it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to the recitations of “liquid concentrate effective for extracting”, an effective amount or one or more surfactants” and “an effective amount of one or more buffering salts”, the concentrated composition of Jun as shown obvious has not been disclosed to serve as an effective amount effective/capable of extracting mycotoxin. However, since the concentrated concentration is very similar to the concentration of the liquid concentrate of instant claim 1, it would be highly expected that the concentration as shown obvious by Jun would be capable of extracting mycotoxin from a sample. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the concentrated concentration as shown obvious by Jun is different from the concentration of surfactants and buffering salts of instant claim 1 with respect to capability (effectiveness) of extracting mycotoxin from a sample while they have similar composition.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
Claim 1 and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barile et al (US 2011/0060131A1).
In regards to claims 1 and 23-29, Barile discloses extraction solution comprising extraction solution comprising plurality of buffering salts comprising 4.29 mM disodium hydrogen phosphate, 1.47 mM monopotassium phosphate, and 137 mM sodium chloride, and 0.1% tween 20 (i.e. polysorbate 20) (a surfactant), which provides a solution comprising 0.1% Tween and 0.877% of plurality of buffering salts (0.8% NaCl + 0.06% Na2HPO4 + 0.017% NaH2PO4).
Barile does not disclose the concentration as claimed in claim 1 but however, since Barile discloses extraction solution comprising 0.877% plurality of buffering salt, and 0.1% tween, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution for convenience, as for example 10X-50X concentrated solution for convenience in essay performance. For a concentrated solution, as for example, 10X, 15X or 20X concentrated solution, one would prepare a solution comprising 8.77% plurality of buffering salt and 1% Tween (for 10X), 13.15% of buffering salt and 1.5% Tween (for 15X) or 17.54% of buffering salt and 2% Tween (For 20X).. The concentration of 17.54% and 2% Tween (For 20X concentrated solution) is very similar to the effective concentration range of 2.4% to 7.2 wt% or surfactants and 6-18% of buffering salt as claimed in instant claim 1. The concentration of 20X concentrated (17.5%) of buffering salt of Barile lie within the range of 6-18% of claimed range of buffering salt and the concentration of 20X concentrated (2%) surfactant of Barile lie outside the range of 2.4 to 7.2% but is very close to concentration of 2.4% and would be expected to have similar property. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
In regards to the recitations of “liquid concentrate effective for extracting”, an effective amount or one or more surfactants” and “an effective amount of one or more buffering salts”, the 20X concentrated composition of Bareli as shown obvious has not been disclosed to serve as an effective amount effective/capable of extracting mycotoxin. However, since the concentrated concentration is very similar to the concentration of the liquid concentrate of instant claim 1, it would be highly expected that the concentration as shown obvious by Barile would be capable of extracting mycotoxin from a sample. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the concentrated concentration as shown obvious by Jun is different from the concentration of surfactants and buffering salts of instant claim 1 with respect to capability (effectiveness) of extracting mycotoxin from a sample while they have similar composition.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)). 
Moreover, it is noted that the effectiveness of extraction of mycotoxins in a sample would depend on the final concentration of the surfactants and salts in the final extraction solution having the sample, not the concentrate as claimed and thus the recitation “effective for extracting” cannot be judged until the final concentration is not claimed.
Claim 1 and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mertz et al (WO 2014/018195A1) in view of either of Toshihiro et al (WO2005118841A1) or Nernhardt et al (WO 2006066804A1).
In regards to claims 1 and 23-29, Mertz discloses lysis buffer composition comprising a buffering component, a mineral salt and a surfactant (claim 4) wherein the buffering component can be selected from Na2HPO4 and NaH2PO4 (claim 6), the mineral salt can be NaCl or KCl (claim 7), and the surfactant can be SDS or polyoxyethylene (20 sorbitan monooleate (Tween 20)(Claim 9).  Mertz specifically disclose that the surfactant comprises SDS (claim 12) and the mineral salt comprises NaCl (claim 25). Mertz teaches that the buffering component can be 100-300mM (claim 22), which provides a solution comprising about 1.1-3.6 %. Of NaH2PO4. Mertz teaches that the mineral salt is present at a concentration of about 150 to about 350 mM, which provides a solution comprising about 0.87-1.75%. ff NaCl. Mertz teaches that the composition constitutes 0.75-1.25 % of the surfactant.
Mertz does not disclose the concentration as claimed in claim 1.
Toshihiro teaches assays and various composition including buffers for the assays (Title and throughout the application).  Toshihiro teaches providing assay components in a kit. Toshihiro teaches that each component constituting the kits may be prepared separately or may be present together and the kit may include a solution, or the components for formulating such a solution may be in a concentrated form (page 17).
Bernhardt teaches diagnostic system and method for analytes requiring reducing agents (Title and Abstract). Bernhardt teaches providing the components (e.g reducing agent in a stabilizer) in a solution in a kit  and teaches providing various concentrations as a stock solution (see claims 33-36) for convenience.
Therefore, given the fact that supplying assay components is a kit and as a concentrated form for convenience is common and known in the art (Toshihiro and Bernhardt) and since Mertz discloses lysis buffer composition comprising 1.1-3.6% buffering component (e.g. NaH2PO4), 0.87-1.75% mineral salt and 0.75%-1.25% surfactant (e.g. SDS or polysorbate 20), one of ordinary skilled in the art can easily envisage providing various concentrated solution of the lysis buffer solution (as for example, in a kit), as for example, 2 to 10 times concentrated solution for convenience in essay performance, which easily would place the percentages as claimed within the possession of public. Therefore, various concentrated solution of the lysis buffer solutions would make the instant concentrate obvious in view of Mertz. One of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts, mineral salt and surfactants for optimization of the lysis buffer solution. Various concentrated solution of the lysis buffer solutions with some variations in the percentages for optimization would make the instant concentrate obvious in view of Mertz. Moreover, one of ordinary skilled in the art can easily envisage various concentrations for optimization and for expanding the lysis buffer solution for lysis of various types of plant materials. it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to the recitations of “liquid concentrate effective for extracting”, an effective amount or one or more surfactants” and “an effective amount of one or more buffering salts”, the concentrated composition of Jun as shown obvious has not been disclosed to serve as an effective amount effective/capable of extracting mycotoxin. However, since the concentrated concentration is very similar to the concentration of the liquid concentrate of instant claim 1, it would be highly expected that the concentration as shown obvious by Jun would be capable of extracting mycotoxin from a sample. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the concentrated concentration as shown obvious by Jun is different from the concentration of surfactants and buffering salts of instant claim 1 with respect to capability (effectiveness) of extracting mycotoxin from a sample while they have similar composition.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Response to argument
Applicant's arguments and amendments filed 11/07/2022 have been fully considered and are persuasive to overcome the rejection under 35 USC 112(a) and but they are not persuasive to overcome the rejections under 35 USC 103. Moreover, Applicant’s amendments necessitated new ground of rejection as described in this office action.
In regards to 35 USC 103 rejection over Jun, Applicants arguments have fully been considered but are not found persuasive.
 Jun discloses extraction in different types of soil utilizing the extraction composition but one of ordinary skilled in the art would not limit the extraction composition only for the soil used in the reference of Jun but would easily envisage expanding the utilization of the composition for extraction in various other types of soils and for various other types of soils, one of ordinary skilled in the art would try to optimize the concentrations of the composition depending on the soil to arrive at the best optimal condition with a reasonable expectation of success. As described above, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution for convenience, as for example, 10X, 15X or 20X concentrated solution, one would prepare a solution comprising 9.88% of buffering salt and 2% SDS (for 10X), 14.82% of plurality of buffering salt and 3% SDS (for 15X) or 19.76% of plurality of buffering salt and 4% SDS (for 20X). Therefore, various concentrated solution of the extraction solutions would make the instant concentrate obvious in view of Jun. One of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts and surfactants for optimization of the extraction solution. Various concentrated solution of the extraction solutions with some variations in the percentages for optimization would make the instant concentrate obvious in view of Jun. The composition of Jun is not for extracting mycotoxin but however, the composition including the concentrations have been shown to be obvious in view of Jun. Instant claim 1 is a product claim (a composition having a certain concentration of surfactant and a buffering salt selected from the recited compounds) and not a process claim. The recitation “effective for extracting mycotoxin” does not make the claim a process claim and does not modify the amount (range) of the surfactants and buffering salts from the recited concentration (ranges). In regards to capability for extracting mycotoxins from a sample, the concentrated composition of Jun as shown obvious has not been disclosed to serve as an effective amount effective/capable of extracting mycotoxin. However, since the concentrated concentration is very similar to the concentration of the liquid concentrate of instant claim 1, it would be highly expected that the concentration as shown obvious by Jun would be capable of extracting mycotoxin from a sample. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the concentrated concentration as shown obvious by Jun is different from the concentration of surfactants and buffering salts of instant claim 1 with respect to capability (effectiveness) of extracting mycotoxin from a sample while they have the similar composition.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
In regards to 35 USC 103 rejection over Barile, Applicants argued that the presently claimed technology surprisingly extracts mycotoxins with known surfactants and buffering salts that behave differently at concentrations recited in claims. Applicant argued that Barile teaches away from using the claimed composition effective for extracting mycotoxins since lysing cells (i.e. cellular disintegration) would defeat the purpose of avoiding solvents that are toxic to samples, which is what Applicant surprisingly achieved.
The above arguments have fully been considered but are not found persuasive. First, claim 1 is directed to a composition (product) and not a process claims and the product (i.e. the composition) comprises a one or more surfactant in the range of about 2.4 to 7.2 wt% and one or more buffering salts in the range of about 6 to 18 wt%, or one or more surfactants in the range of about 5 to 15% by volume and one or more buffering salts in the range of about 6 to 18 wt%. The recitation “an effective amount” is an intended process of using the composition as described above and as long as the prior art composition falls within the range or is very similar to the above composition, it would be highly expected to have the same of very similar property. Secondly, in regards to unexpected and surprising effect as asserted by Applicant, it is not the concentrated solution that provides the surprising effect or unexpected result, it is the final concentration of all the components in the extraction assay (having the mycotoxins sample) that may be considered for unexpected properties of the composition and not any concentrated forms or stock solution and Applicant have not provided or claimed any final concentration the actually provides an unexpected result. MPEP 716.02 states, "[A]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected." Also significant is MPEP 716.02(d) which states, "[W]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range."
As described above, the concentration of 17.54% and 2% Tween (For 20X concentrated solution) of Barile is very similar to the effective concentration range of 2.4% to 7.2 wt% or surfactants and 6-18% of buffering salt as claimed in instant claim 1. The concentration of 20X concentrated (17.5%) of buffering salt of Barile lie within the range of 6-18% of claimed range of buffering salt and the concentration of 20X concentrated (2%) surfactant of Barile lie outside the range of 2.4 to 7.2% but is very close to concentration of 2.4% and would be expected to have similar property. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). In regards to the recitations of “liquid concentrate effective for extracting”, an effective amount or one or more surfactants” and “an effective amount of one or more buffering salts”, the 20X concentrated composition of Bareli as shown obvious has not been disclosed to serve as an effective amount effective/capable of extracting mycotoxin. However, since the concentrated concentration is very similar to the concentration of the liquid concentrate of instant claim 1, it would be highly expected that the concentration as shown obvious by Barile would be capable of extracting mycotoxin from a sample. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the concentrated concentration as shown obvious by Jun is different from the concentration of surfactants and buffering salts of instant claim 1 with respect to capability (effectiveness) of extracting mycotoxin from a sample while they have similar composition.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)). Moreover, it is noted that the effectiveness of extraction of mycotoxins in a sample would depend on the final concentration of the surfactants and salts in the final extraction solution having the sample, not the concentrate as claimed and thus the recitation “effective for extracting” cannot be judged until the final concentration is not claimed.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1678